976 So. 2d 1146 (2008)
Sandra PINEIRO, Appellant,
v.
LAW FIRM OF FRANKLIN & CRISCUOLO and Rigoberto Pineiro, husband, Appellees.
No. 4D05-4589.
District Court of Appeal of Florida, Fourth District.
February 20, 2008.
Rehearing Denied April 10, 2008.
Hal Vogel, Miami, for appellant.
Barry S. Franklin and Donald G. Criscuolo of Franklin & Criscuolo, North Miami Beach, for appellees.
POLEN, J.
Appellant Sandra E. Pineiro appeals the trial court's orders denying her motion to vacate orders granted in favor of Appellee, Franklin and Criscuolo (F & C), and granting F & C's motions for a charging lien and final money judgment against Pineiro for nonpayment for services rendered. The trial court orally reserved jurisdiction to hold an evidentiary hearing on both parties' section 57.105 claims, but entered a written order reserving jurisdiction only to hear F & C's claims. We affirm the trial court's denial of Pineiro's motion but remand the case to the trial court with instructions to amend the order to reflect its oral ruling reserving jurisdiction to hear both parties' section 57.105 claims. See Romero v. Romero, 916 So. 2d 952 (Fla. 3d DCA 2005) (reverse and remand portions of written order that did not reflect the trial court's oral pronouncements).
STONE and MAY, JJ., concur.